Case 2:21-cv-00649-TAD-KK Document 5 Filed 05/25/21 Page 1 of 5 PageID #: 51




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                LAKE CHARLES DIVISION


TONY LAMAR IVEY                                    :           DOCKET NO. 2:21-CV-00649
    REG. # 57283-004                                               SECTION P

VERSUS                                             :           JUDGE TERRY A. DOUGHTY

FEDERAL BUREAU OF PRISONS                          :           MAGISTRATE JUDGE KAY


                              REPORT AND RECOMMENDATION


          Before the court is a petition for writ of habeas corpus filed pursuant to 28 U.S.C. § 2241

by pro se petitioner Tony Lamar Ivey on March 10, 2021 [doc. 1] and an amended petition filed

on March 24, 2021 [doc. 4]. Ivey is an inmate in the custody of the Bureau of Prisons (“BOP”)

and is currently incarcerated at the Federal Correctional Center at Oakdale, Louisiana (“FCIO”).

          This matter has been referred to the undersigned for review, report, and recommendation

in accordance with 28 U.S.C. § 636 and the standing orders of this Court. For the reasons stated

below, IT IS RECOMMENDED that the matter be DENIED and DISMISSED WITH

PREJUDICE under Rule 4 of the Rules Governing § 2254 Cases in the United States District

Courts.

                                                I.
                                            BACKGROUND

          Ivey is currently serving a sentence imposed on August 22, 2013, by the United States

District Court for the Middle District of Florida. Doc. 4, p. 1, ¶ 4. He contends that the Bureau

of Prisons (“BOP”) has erroneously calculated his sentence, depriving him of credit for time

served. Id. at p. 2, ¶ 6.




                                                  -1-
Case 2:21-cv-00649-TAD-KK Document 5 Filed 05/25/21 Page 2 of 5 PageID #: 52




       Petitioner was arrested on September 28, 2011, on drug charges. Doc. 1, att. 2, p. 9. As a

result of those charges, he was sentenced in state court to a term of imprisonment of 4 years and 6

months, on May 8, 2012. Id. While in state custody, he was taken into federal custody via a writ

of habeas corpus prosequendum and arrested on or about December 18, 2012. Id. He was

sentenced in the Northern District of Florida on August 22, 2013, and returned to state custody to

serve the remainder of his state sentence. Doc. 1, p. 1. He seeks to be given credit for the time

frame between May 8, 2012 and August 22, 2013. Id. at p. 9.

       Petitioner asserts that he presented his claim to the BOP through a BP-11. Doc. 1, p. 1.

                                               II.
                                         LAW & ANALYSIS

   A. Screening of Habeas Corpus Petitions

       A district court may apply any or all of the rules governing habeas petitions filed under 28

U.S.C. § 2254 to those filed under § 2241. See Rule 1(b), Rules Governing § 2254 Cases in the

United States District Courts. Rule 4 of the Rules Governing § 2254 Cases authorizes preliminary

review of such petitions, and states that they must be summarily dismissed “[i]f it plainly appears

from the petition and any attached exhibits that the petitioner is not entitled to relief.” Id. at Rule

4. To avoid summary dismissal under Rule 4, the petition must contain factual allegations pointing

to a “real possibility of constitutional error.” Id. at Rule 4, advisory committee note (quoting Aubut

v. Maine, 431 F.2d 688, 689 (1st Cir. 1970)). Accordingly, we review the pleadings and exhibits

before us to determine whether any right to relief is indicated, or whether the petition must be

dismissed.

   B. § 2241

       A § 2241 petition on behalf of a sentenced prisoner “attacks the manner in which a sentence

is carried out or the prison authorities’ determination of its duration.” Pack v. Yusuff, 218 F.3d 448,


                                                  -2-
Case 2:21-cv-00649-TAD-KK Document 5 Filed 05/25/21 Page 3 of 5 PageID #: 53




451 (5th Cir. 2000). In order to prevail, a § 2241 petitioner must show that he is “in custody in

violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2241(c)(3).

       The BOP provides a 3-step administrative procedure for inmates who seek formal review

of their complaints. See 28 C.F.R. §§ 542.10-542.19. BOP Program Statement (PS) 1330.13,

Administrative Remedy Program, outlines the procedure and provides detailed guidance regarding

the procedures to be employed. Prisoners may first "seek informal review of an issue which relates

to any aspect of [their] confinement." 28 C.F.R. § 542.10. If unsuccessful, prisoners must thereafter

utilize the formal procedures which involve the filing of a BP-9 (to the Warden), BP-10 (to the

appropriate BOP Regional Office), and BP-11 (BOP National Inmate Appeals) form. Id. §§

542.13, 542.14, 542.15, 542.18. The BP-11 appeal "is the final administrative appeal." Id. §

542.15(a). Only after this three-step review process is completed, can a BOP inmate's claim be

considered exhausted.

   C. Application

       Ivey represents that he fully exhausted his claims through a BP-11, Thus, adjudication of

the claim at that level would appear to satisfy the exhaustion requirement. However, his BP-11

was denied by the General Counsel’s Office for failing to provide copies of either his BP-9 form

or response or his BP-10 form or response. Doc. 1, att. 2, p. 7. Petitioner concedes that he did not

provide these documents to the Central Office but argues that due to “Covid-19 lockdowns,

transfers, storms, loss of power, loss of water and numerous quarantine periods, he was unable to

make any further filings. Doc. 1, p. 4. As petitioner could have properly submitted the requested

documentation, but chose not to do so, the undersigned must conclude he did not fully exhaust his

administrative remedies before filing his petition. See Metrejean v. Upton, No. 1:10-cv-589, 2012




                                                 -3-
Case 2:21-cv-00649-TAD-KK Document 5 Filed 05/25/21 Page 4 of 5 PageID #: 54




U.S. Dist. LEXIS 112727 (E.D. Tex. Mar. 27, 2012). Nevertheless, the Court will address the

merits of his claim.

       The BOP Sentence Computation Manual, Program Statement 5880.28, provides that “time

spent in custody under a writ of habeas corpus from non-federal custody will not in and of itself

be considered for the purpose of crediting presentence time. The primary reason for ‘writ custody’

is not the federal charge. The federal court merely ‘borrows’ the prisoner under the provisions of

the writ for secondary custody.” Doc. 1, att. 2, p. 9. At the federal sentencing, it was ordered that

petitioner’s federal sentence be run concurrent with the previously imposed state sentence.

“Therefore, the time in question prior to his federal sentence could only be applied to his previously

imposed state sentence.” Id. at p. 8. Accordingly, there is no error to the BOP’s decision and no

basis for relief under § 2241.

                                                 III.
                                           CONCLUSION

       For the reasons stated above, Ivey’s petition fails to state a claim for relief under 28 U.S.C.

§ 2241. Accordingly, IT IS RECOMMENDED that the petition be DENIED and DISMISSED

WITH PREJUDICE under Rule 4 of the Rules Governing § 2254 Cases in the United States

District Courts.

       Pursuant to 28 U.S.C. § 636(b)(1)(C) and Rule 72(b) of the Federal Rules of Civil

Procedure, the parties have fourteen (14) days from receipt of this Report and Recommendation to

file written objections with the Clerk of Court. Failure to file written objections to the proposed

factual findings and/or the proposed legal conclusions reflected in this Report and

Recommendation within fourteen (14) days of receipt shall bar an aggrieved party from attacking

either the factual findings or the legal conclusions accepted by the District Court, except upon




                                                 -4-
Case 2:21-cv-00649-TAD-KK Document 5 Filed 05/25/21 Page 5 of 5 PageID #: 55




grounds of plain error. See Douglass v. United Services Automobile Ass’n, 79 F.3d 1415, 1429–30

(5th Cir. 1996).

       THUS DONE AND SIGNED in Chambers this 25th day of May, 2021.




                                              -5-
